 Case 6:19-cv-01159-PGB-TBS Document 8 Filed 07/03/19 Page 1 of 2 PageID 31


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                         CASE NO.:19-cv-1159


        DAVID LORENZO CRUZ,

                Plaintiff,

        v.

        KAI JIE INC,
        d/b/a Crystal Buffet Hibachi & Grill
        a Florida Corporation,
        FA RONG ZHANG, individually

                Defendants.
                                                         /

                PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES

        Plaintiff, David Lorenzo Cruz, by and through the undersigned counsel, pursuant to Court

Order D.E. [5], hereby files Plaintiff’s Certificate of Interested Parties and in support thereof,

states, as follows:

    1. The name of each person, attorney, association of persons, firm, law firm, partnership, and

        corporation that has or may have interest in the outcome of this action- including

        subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that

        own 10% or more of a party’s stock, and all other identifiable legal entities related to an

        party in the case:

        a. Plaintiff, David Lorenzo Cruz.

        b. Plaintiff’s counsel, Monica Espino, Esq., and her law firm Espino Law, P.L.

        c. Defendant, Kai Jie Inc.

        d. Defendant, Fa Rong Zhang.

    2. The name of every other entity whose publicly traded stock, equity, or debt may be

        substantially affected by the outcome of the proceedings:
 Case 6:19-cv-01159-PGB-TBS Document 8 Filed 07/03/19 Page 2 of 2 PageID 32




   3. The name of every other entity which is likely to be an active participant in the proceedings,

       including the debtor and members of the creditors’ committee (or twenty largest unsecured

       creditors) in bankruptcy cases:



   4. The name of each victim (individual corporate) of civil and criminal conduct alleged to be

       wrongful, including every person who may be entitled to restitution:



               I hereby certify that, except as disclosed above, I am unaware of any actual or

       potential conflict of interest involving the district judge and magistrate judge assigned to

       this case will immediately notify the Court in writing on learning of any such conflict.

       Dated this 3rd day of July 2019.
                                               /s/Monica Espino, Esq
                                               Monica Espino, Esq

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served
in the manner specified, either via transmission of Notices of Electronic filing generated by
CM/ECF or in some other authorized manner for those counselor parties who are not authorized
to receive electronically Notices of Electronic Filing, this 3rd day of July, 2019.

                                                       By: /s/ Monica Espino
                                                       Florida Bar No. 834491
                                                       ESPINO LAW
                                                       Counsel for Plaintiff
                                                       2655 S Le Jeune Road, Suite 802
                                                       Miami, Florida 33134
                                                       Telephone: (305) 704-3172
                                                       E-mail: me@espino-law.com
                                                       Secondary: legal@espino-law.com
